DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 11, 13-21 are allowed over the prior art made of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with Qionghua Weng (Reg. No. L1180) on 8 March 2022.
The claims filed on 25 February 2022 have been amended as follows: 
Amendments to the claims:
(Currently amended) A method for merging regions of a Hadoop distributed file system database (HBase) table, comprising: 
acquiring attribute information of Hadoop distributed file system (HDFS) files stored in each region of a plurality of regions in the HBase table, wherein the attribute information, of the HDFS files stored in the each region of the plurality of regions, includes storage space occupied by the HDFS files stored in the each region of the plurality of regions; 
determining candidate pairs of adjacent regions, wherein each candidate pair of adjacent regions includes two adjacent regions in the plurality of regions;
determining a total score for the each candidate pair of adjacent regions according to the storage space occupied by the HDFS files stored in the each region [[in]] of the plurality of regions
filtering out, from the candidate pairs of adjacent regions, one or more pairs of adjacent regions having a total score lower than a preset value, to obtain one or more selected candidate pairs of adjacent regions;
when two selected candidate pairs of adjacent regions include a same region, filtering out, from the two selected candidate pairs of adjacent regions, one pair of adjacent regions having a lower total score in the two selected candidate pairs of adjacent regions, to obtain one or more remaining-selected candidate pairs of adjacent regions; and
performing merging processing on every two adjacent regions in every pair of the remaining-selected candidate pairs of adjacent regions . 

(Cancelled) 

(Currently Amended) The method according to claim 1, wherein determining the total score for the each candidate pair of adjacent regions includes: 

determining a first score corresponding to the first region and the second region according to the sum of the storage space occupied by the HDFS files and a storage space threshold; and
determining the total score of the candidate pair of adjacent regions containing the first region and the second region at least according to the first score.

(Currently Amended) The method according to claim 3, wherein: the attribute information each region of the plurality of regions; and determining the total score for the each candidate pair of adjacent regions further comprises: 
determining a sum of quantities of the HDFS files stored in the first region and the second region ; 
determining a second score corresponding to the first region and the second region according to the sum of quantities and a file quantity threshold value; and 
determining the total score of the candidate pair of adjacent regions containing the first region and the second region at least according to the first score and the second score. 

(Currently Amended) The method according to claim 4, wherein: the attribute information the each candidate pair of adjacent regions further comprises:
determining a third score corresponding to the first region and the second region according to whether indication information of a .tmp format file is contained in the HDFS files stored in the first region and the second region; and 
determining the total score of the candidate pair of adjacent regions containing the first region and the second region at least according to the first score, the second score, and the third score.

(Cancelled) 

(Cancelled)

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Currently amended) A computer apparatus , comprising:
a processor and a memory, wherein:

the processor is configured to execute the one or more executable programs to perform : 
acquiring attribute information of Hadoop distributed file system (HDFS) files stored in each region of a plurality of regions in the HBase table, wherein the attribute information, of the HDFS files stored in the each region of the plurality of regions, includes storage space occupied by the HDFS files stored in the each region of the plurality of regions;
determining candidate pairs of adjacent regions, wherein each candidate pair of adjacent regions includes two adjacent regions in the plurality of regions;
determining a total score for the each candidate pair of adjacent regions according to the storage space occupied by the HDFS files stored in the each region [[in]] of the plurality of regions
filtering out, from the candidate pairs of adjacent regions, one or more pairs of adjacent regions having a total score lower than a preset value, to obtain one or more selected candidate pairs of adjacent regions;
when two selected candidate pairs of adjacent regions include a same region, filtering out, from the two selected candidate pairs of adjacent regions, one pair of adjacent regions having a lower total score in the two selected candidate pairs of adjacent regions, to obtain one or more remaining-selected candidate pairs of adjacent regions; and 
every pair of the remaining-selected candidate pairs of adjacent regions. 

(Cancelled) 

(Currently Amended) The computer apparatus according to claim 11, wherein determining the total score for the each candidate pair of adjacent regions comprises :
for a first region and a second region of each candidate pair of adjacent regions, determining a sum of storage space occupied by the HDFS files stored in the first region and the second region; 
determining a first score corresponding to the first region and the second region according to the sum of the storage space occupied by the HDFS files and a storage space threshold; and
determining the total score of the candidate pair of adjacent regions containing the first region and the second region at least according to the first score.

(Currently Amended) The computer apparatus according to claim 13, wherein: the attribute information each region of the plurality of regions; and determining the total score for the each candidate pair of adjacent regions further comprises: 

determining a second score corresponding to the first region and the second region according to the sum of quantities and a file quantity threshold value; and 
determining the total score of the candidate pair of adjacent regions containing the first region and the second region at least according to the first score and the second score. 

(Currently Amended) The computer apparatus according to claim 14, wherein: the attribute information the each candidate pair of adjacent regions further comprises :
determining a third score corresponding to the first region and the second region according to whether indication information of a .tmp format file is contained in the HDFS files stored in the first region and the second region; and 
determining the total score corresponding to the first region and the second region at least according to the first score, the second score, and the third score. 

(Currently amended) A non-transitory computer readable storage medium storing computer executable instructions, wherein the computer executable instructions are configured to make a computer execute: 
acquiring attribute information of Hadoop distributed file system (HDFS) files stored in each region of a plurality of regions in the HBase table, wherein the attribute , of the HDFS files stored in the each region of the plurality of regions, includes storage space occupied by the HDFS files stored in the each region of the plurality of regions;
determining candidate pairs of adjacent regions, wherein each candidate pair of adjacent regions includes two adjacent regions in the plurality of regions;
determining a total score for the each candidate pair of adjacent regions according to the storage space occupied by the HDFS files stored in the each region [[in]] of the plurality of regions
filtering out, from the candidate pairs of adjacent regions, one or more pairs of adjacent regions having a total score lower than a preset value, to obtain one or more selected candidate pairs of adjacent regions;
when two selected candidate pairs of adjacent regions include a same region, filtering out, from the two selected candidate pairs of adjacent regions, one pair of adjacent regions having a lower total score in the two selected candidate pairs of adjacent regions, to obtain one or more remaining-selected candidate pairs of adjacent regions; and
performing merging processing on every two adjacent regions in every pair of the remaining-selected candidate pairs of adjacent regions.

17. (Currently Amended) The method according to claim 1, wherein:
each region of the plurality of regions; and 
the total score for each candidate pair of adjacent regions is determined according to the storage space occupied by the HDFS files stored in the two adjacent regions in each candidate pair and a sum of quantities of the HDFS files stored in the two adjacent regions in each candidate pair. 

18. (Previously Presented) The method according to claim 3, wherein the first score is negatively related to the sum of storage spaces occupied by the HDFS files stored in the first region and the second region when the sum of storage spaces is lower than the storage space threshold. 

19. (Previously Presented) The method according to claim 18, wherein the first score is a preset value when the sum of storage spaces is not lower than the storage space threshold. 

20. (Previously Presented) The method according to claim 4, wherein the second score is negatively related to the sum of quantities of the HDFS files stored in the first region and the second region when the sum of quantities is lower than the file quantity threshold value. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s Amendments authorized by the applicant on 8 March 2022, overcome the cited prior arts and the rejections with respect to the independent claims of the instant Application.
Independent claim 1 recites, among other elements, 
“…the attribute information, of the HDFS files stored in the each region of the plurality of regions, includes storage space occupied by the HDFS files stored in the each region of the plurality of regions; 
…
determining a total score for the each candidate pair of adjacent regions according to the storage space occupied by the HDFS files stored in the each region of the plurality of regions;
filtering out, from the candidate pairs of adjacent regions, one or more pairs of adjacent regions having a total score lower than a preset value, to obtain one or more selected candidate pairs of adjacent regions;
when two selected candidate pairs of adjacent regions include a same region, filtering out, from the two selected candidate pairs of adjacent regions, one pair of adjacent regions having a lower total score in the two selected candidate pairs of 
performing merging processing on every two adjacent regions in every pair of the remaining-selected candidate pairs of adjacent regions.”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent Claims 11 and 16, having similar limitations as recited in Claim 1, are allowed for the similar reasons as Claim 1.
For Claims 3-5, 13-15 and 17-21, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169